DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This final rejection is in response to the amendment filed on 5/24/2022. Claims 1-3, 5, 8-11, 13, and 17-20 are pending. Claims 1, 2, 8, 11, 19, and 20 are currently amended. Claims 1, 11, and 19 are independent claims. Claims 4, 6-7, 12, and 14-16 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-11, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “receive, at the first router, a Resource Reservation Protocol (RSVP) Reserve message; and responsive to receiving, at the first router, both the SRP Listener Ready message and the RSVP Reserve message.” This limitation is ambiguous because the claim does not establish that the Listener is RSVP-capable. Other independent claims repeat the same limitations and the dependent claims do not remedy the deficiency and are therefore, rejected using the same rationale. 
Claim 17 recites the limitation “wherein transmitting the second stream identifier to the listener device comprises transmitting the second stream identifier via a layer 3 protocol” and this claim limitation does not make sense when taken in the context of the parent claim 11 subject matter. Claim 11 recites that the second stream identifier is determined and sent from the first router to the listener indicating that it is an SRP (layer-2) message as understood within context of the rest of the claim limitations. However, claim 17 recites that the second stream identifier is transmitted via a layer 3 protocol, indicating perhaps it is an RSVP Path message sent to the Listener. The claim however, does not indicate that the Listener is RSVP capable and if it is, and the manner in which the claims are recited, if the second stream identifier is an RSVP message, then there is no SRP Listener Ready message sent from the Listener to the first router, because there was no corresponding SRP Request message sent to the Listener from the first router. This incongruence in the claim recitation must be remedied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“SRP Requirement for Compatibility with RSVP: avb-cho-SRP-req-RSVP-060711”, IEEE DRAFT, July, 2006; from IDS dated 10/03/2019) with Norman W. Finn (US 2009/0049175 A1, hereinafter Finn) for Inherency.
Regarding claim 19, Cho teaches a first router, [the edge router in Provider-2 on Page 2], comprising: a memory that stores router software; and a processor that is coupled to the memory and, when executing the router software, is configured to:
receive, at the first router from a second router, a first stream identifier of a first data stream segment of a data stream, wherein the first data stream segment is disposed in a first layer 3 domain, and the first data stream segment is between the first router and the second router, [Page 2 diagram in Cho shows the RSVP Path (first stream identifier) message passing between the edge router in Provider-1 (second router) through to edge router in Provider-2 (first router)  (first data stream segment) networks where the routers are operating at layer 3; Page 8 of Cho indicates a common stream identifier included in RSVP and SRP messages];
determine, at the first router, a second stream identifier of a second data stream segment, wherein the second data stream segment is disposed in a first layer 2 domain that includes a listener device, and the second data stream segment is between the first router and the listener device, [Page 2 of Cho reference, the diagram shows the flow from Provider-2 edge router (first router) to terminal Tb (listener) (second data stream segment) sending the SRP request (SRP Talker Advertise) message corresponding to the RSVP PATH message it received from the other Provider-1 edge router (second router); Page 8 of Cho indicates a common stream identifier included in RSVP and SRP messages];
transmit, from the first router to the listener device, the second stream identifier, [Page 2 of Cho reference, the diagram shows the flow from Provider-2 edge router (first router) to terminal Tb (listener) sending the SRP request (SRP Talker Advertise) message corresponding to the RSVP PATH message it received from the other Provider-1 edge router (second router); Page 8 of Cho indicates a common stream identifier included in RSVP and SRP messages]; 
receive, at the first router and from the listener device, a Stream Reservation Protocol (SRP) Listener Ready message, the SRP Listener Ready message including a third stream identifier of the second data stream segment, [Page 2 of Cho reference, the diagram shows Terminal Tb (listener) sending a SRP (Resv) message (SRP Listener Ready) to the edge router in Provider-2 network (first router)]; 
receive, at the first router, a Resource Reservation Protocol (RSVP) Reserve message, [Page 2 of Cho shows an RSVP Resv message at the edge router in Provider-2 network (first router) and Page 3 diagram shows Terminal Tb (RSVP-enabled Listener) sending RSVP Resv message directly to the edge router in Provider-2 network (first router)];
responsive to receiving, at the first router, both the SRP Listener Ready message and the RSVP Reserve message, [Page 2 of Cho shows an RSVP Resv message and SRP Resv message at the edge router in Provider-2 network (first router) and Page 3 diagram shows Terminal Tb (RSVP-enabled Listener) sending RSVP Resv message directly to the edge router in Provider-2 network (first router) and also SRP Resv message]:
determining a fourth stream identifier based at least in part on third stream identifier and a mapping that associates stream identifiers of one or more data stream segments in the first layer 2 domain with the stream identifiers of one or more data stream segments in the first layer 3 domain, wherein the mapping associates the first stream identifier and the third stream identifier, [Page 2 of Cho reference, the diagram shows Terminal Tb (listener) sending a SRP (Resv) message (SRP Listener Ready) to the edge router in Provider-2 network (first router), Page 2 of Cho, the diagram shows SRP (identifier in layer-2 domain) to RSVP (identifier in layer-3 domain) mapping being necessary at the provider edge which means that the SRP Listener Ready message (third stream identifier) for the same stream (common stream identifier) is compared to an RSVP PATH message (first stream identifier) that was received earlier so that a corresponding RSVP RESV message may be sent to the other router – the mapping that is occurring is between SRP Ready message matched with SRP Request message received earlier and also based on receiving SRP Ready message (third stream identifier) matching it against RSVP PATH message (first stream identifier) received earlier to determine which stream the messages are directed to and a corresponding RSVP Resv message sent to the edge router in Provider-1 network; See also Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”; Page 8, Cho describes “Identifier for stream need to be understandable to both SRP and RSVP (session object)”]; and 
transmit, from the first router to the second router via a layer 3 protocol, the RSVP Reserve message including the fourth stream identifier, [Page 2 of Cho reference shows the edge router from Provider-2 (first router) transmitting RSVP (Resv) message to the edge router in Provider-1 (second router) and the transmission occurs in response to receiving SRP Listener Ready from Terminal Tb and mapping that to a corresponding RSVP PATH message to send a RSVP Resv message]; it is inherent in Cho that the SRP and RSVP messages sent by terminal Tb (Listener) and the edge router in Provider-1 correspond to “Ready” and “Resv” messages, respectively; see Finn reference below; see MPEP 2131.01.III]];
Cho on Page 2 shows SRP (Resv~Ready) message from terminal Tb and RSVP (Resv) message through provider network and SRP (Resv~Ready) message to terminal Ta; Cho on Page 2 indicates that SRP needs to be compatible with RSVP; 
Finn reference provides evidence for elements that are inherent in Cho, in particular, for the type of messages exchanged between a Talker, a Listener, and the edge routers operating in RSVP domain; see in Par.[0091]-[0092] where it is described how RSVP and SRP messages are mapped to each other when the end-to-end stream connectivity is established between the Talker and Listener. 
Method claim 1 corresponds to claim 19 and is therefore, rejected as above.
Non-transitory CRM claim 11 corresponds to claim 19 and is therefore, rejected as above. 
Regarding claim 2, Cho teaches the method of claim 1, wherein the talker device is included in second layer 2 domain includes a talker device, [Page 2 shows user terminal Ta in a domain that corresponds to the second layer 2 domain; Applicant’s Specification refers to talker domain as first layer 2 domain, see 112 rejections].
Regarding claim 3, Cho teaches the method of claim 2, wherein an SRP stream identifier for the second data stream segment is the same as an SRP stream identifier for a third data stream segment in the second layer 2 domain, [claim is interpreted as setting up a connection for the same stream and the stream segment refers to the domain rather than the content segment; the second data segment refers to the first layer 2 domain which includes the listener and the third data segment refers to the second layer 2 domain which includes the talker; Figures on Page 2 and Page 3; Applicant’s Specification refers to talker domain as first layer 2 domain, see 112 rejections].
Regarding claim 5, Cho teaches the method of claim 1, wherein the third stream identifier is originated by the listener device, [Page 2 Figure terminal Tb pushing a SRP Resv/Ready message (third stream identifier) back to the provider network; claim is redundant given the current amendment].
Regarding claim 8, Cho teaches the method of claim 2, further comprising receiving a data packet via the first data stream segment; and transmitting the data packet to the second layer 2 domain via the second data stream segment, [claim term ‘data segment’ is interpreted as referring to the domain the stream traverses rather than a different content stream; Page 2 or 3 and the Figure shown and other similar Figures in the reference document that shows signaling between terminals Ta and Tb to transmit video phone communication data].
Regarding claim 9, Cho teaches the method of claim 8, further comprising, prior to transmitting the data packet to the second layer 2 domain, adding layer 3 header information to the data packet, [as shown in the Figure on Page 2, the data from terminal Ta (talker) goes through provider networks that use RSVP, so the layer 3 header is added at the first edge router in the Talker domain; Figure on Page 3 shows terminal Tb (listener) in layer 2 domain as RSVP capable and receives RSVP message (header); claim is ambiguous because the intermediate domain is an RSVP domain and RSVP layer 3 header is added at the first edge router (claimed second router) on the talker domain and the claim is reciting the function in the first router].
Regarding claim 10, Cho teaches the method of claim 1, wherein the first layer 2 domain comprises an SRP domain, [see Page 2 or 3 and the Figure shown therein where terminal Tb is in an SRP domain; listener domain; see 112 b rejection for mixing up layer 2 domain labels from the specification]. 
The non-transitory Claim 13 is a corresponding claim to method claim 5 and is therefore, interpreted and rejected as above.
Regarding claim 17, Cho teaches the non-transitory CRM of claim 11, wherein transmitting the second stream identifier to the listener device comprises transmitting the second stream identifier via a layer 3 protocol, [Figure on Page 3 shows RSVP capable terminal Tb (listener) capable of receiving RSVP message (second stream identification information); the claim term ‘layer 3 protocol’ is imprecise because there are many protocols that operate at layer 3 and the claim must identify the protocol as RSVP or a layer 3 reservation protocol; also note that Claim 11 does not establish that the Listener device is RSVP capable as this claim appears to suggest because it only sends a layer-2 message (SRP message); see 112 rejection]. 
Regarding claim 18, Cho teaches the non-transitory CRM of claim 11, wherein receiving the first stream identifier comprises receiving an RSVP path message that includes an RSVP stream identifier, [Figure on Page 2 shows RSVP PATH message exchanged between edge router in Provider-1 and edge router in Provider-2].
Regarding claim 20, Cho teaches the network device of claim 19, wherein the first layer 2 domain comprises an SRP domain, [See Page 2 or 3 and the Figure shown to where the terminal Tb resides (SRP domain); listener domain].
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
The amended claims introduce new 112 issues that are explained in this office action. 
Applicant’s arguments are carefully considered and the examiner respectfully disagrees and further notes that the applicant may be disregarding how reservation protocols, SRP and RSVP operate and the end-to-end nature of these protocols that creates dependence on previously received messages. These protocols operate end to end and in reverse and the messages are treated in pairs, similar to request/response in HTML protocol. RSVP Path message is used to discover and establish a path between a talker and a listener and in reverse direction, RSVP Resv message is used to establish resource reservation such as setting buffers, timing order, priority (See Finn) and this is done in the context of establishing reservation of resources for a stream using a unique stream identifier. SRP Advertise/Request and SRP Ready/Resv messages respectively, serve the same functionality [as indicated in both Cho and Finn]. RSVP operates at layer-3 and SRP operates at layer-2 and interoperability, message mapping and conversion are necessary for reserving layer-2 (bridges and switches) and layer-3 (routers) resources for a particular stream between a talker and a listener, [as also indicated in Cho and Finn]. 
The independent claims recite only the functionality of the edge router attached to the Listener device domain. In the forward path, the edge router on the Listener side would have received a RSVP Path message and determined a corresponding SRP request message to send to the Listener. Having received the SRP request message in response, Listener would send a SRP Ready message to the edge router. Receiving the SRP Ready message, the edge router will need to determine the corresponding RSVP Path message received earlier (and on record) before sending a RSVP Resv message corresponding to the RSVP Path message – this step is essential to determine the common stream identifier between the SRP and the RSVP messages, (basically keeping these message pairs at both protocol levels and across together for the same stream using a unique stream identifier).  Page 2 figure on Cho along with other details on Page 5 and 8, describes these exchange. 
Figure 1 of Applicant’s Drawings shows two mapping elements, Mapping 121 in Router device 103 and Mapping 131 in Router device 104. 
Mapping 121 as described in Specification Par. [0023],[0024] maps data stream segment 151 with data stream segment 152 for stream 150; Par.[0024]: "For example, to enable establishment of data stream 150, mapping 121 associates stream identification information of data stream segment 151, which originates at talker device 101 and terminates at router device 103, with stream identification information of data stream segment 152, which originates at router device 103 and terminates at router device 104." This appears to indicate a SRP (talker domain) mapped to RSVP, (layer 3 network domain). The data segments identify the domain transitions, SRP [Wingdings font/0xDF][Wingdings font/0xE0] RSVP. 
Mapping 131 as described in Specification Par.[0031]: "For instance, to enable the establishment of data stream 150 between talker device 101 in first network domain 110 and listener device 106 in second network domain 120, mapping 131 associates data stream segment 152 with data stream segment 153 using stream identification information for data stream segment 152 and data stream segment 153." This appears to indicate a RSVP (layer 3 network domain) mapped to SRP (listener domain). The data segments identify the domain transitions, RSVP [Wingdings font/0xDF][Wingdings font/0xE0] SRP. 
In the Applicant’s specification, Mapping 121 indicates a transition point from SRP domain (Talker) to RSVP domain and Mapping 131 indicates a transition point from RSVP domain to SRP domain (Listener) for the same stream to set up end-to-end connectivity between a talker and a listener for bi-directional flow of stream content. Mapping as described in the specification refers to interoperability between the two protocols, SRP and RSVP since the stream has to traverse from talker’s SRP domain to provider network’s RSVP domain and to listener’s SRP domain. The stored relationships are about stream identification information at these transition points as SRP and RSVP messages traverse through the two domains for establishing a stream connection between the talker and the listener. 
Figure on Page 2 of Cho reference traces through these transition points for setting up a connection between Talker terminal Ta and Listener terminal Tb. The mapping limitation recited in the claim refers to the  SRP [Wingdings font/0xE0] RSVP correspondence in the Figure on Page 2, [“SRP [Wingdings font/0xDF][Wingdings font/0xE0] RSVP conversion may be necessary at provider edge”; see also Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”]. Mapping in Cho specifically refers to finding a corresponding RSVP message when an SRP message arrives at the router. Conversion refers to translating the parameters in the SRP message to parameters in the RSVP message, and hence the compatibility and at no information loss requirements. 
The received SRP (Resv) message (Listener READY) from the listener is mapped to a corresponding RSVP PATH (which has correspondence to the RSVP RESV message) message at the edge router on Provider-2 network (first router) to transmit it to the talker device via the edge router in Provider-1 network (second router). The claim does not recite this next step, but at the second router, the RSVP RESV message is again mapped to an SRP Request received earlier and an SRP (Resv) message (Listener READY) determined to be transmitted to the talker in response.  
As indicated on Page 2 of Cho reference, the sequence for establishing an end to end stream connection between a Talker device to a Listener and back to Talker is as follows: 
a. terminal Ta sends an SRP (Req/Advertise) message to edge router in Provider-1 network;
b. edge router in Provider-1 network maps SRP[Wingdings font/0xE0]RSVP message to generate a RSVP (Path) message to traverse the provider networks;
c. edge router in Provider-2 network receives the RSVP Path message and maps RSVP[Wingdings font/0xE0] SRP message to generate an SRP (Req/Advertise) message to terminal Tb; 
d. terminal Tb receives SRP (Req/Advertise) message from edge router in Provider-2 network;
e. terminal Tb sends SRP (Resv/Ready) message in response, to the edge router in Provider-2 network;
f. edge router in Provider-2 network maps SRP[Wingdings font/0xE0] RSVP message, specifically SRP (Resv/Ready) message with an earlier received RSVP Path message using the common stream identifier to send a corresponding RSVP (Resv) message to traverse the provider networks;
g. edge router in Provider-1 network maps RSVP[Wingdings font/0xE0] SRP message, specifically RSVP Resv message with an SRP Request message received earlier using common stream identifier to generate an SRP (Resv/Ready) message to terminal Ta;
h. terminal Ta receives the SRP (Resv/Ready) message from edge router in Provider-1 network.
This sequence in Cho reference on Page 2 is the same as the sequence shown in the Applicant’s disclosure, Figure 3. Notice that the independent claims only recite limitations to represent a partial sequence of this end to end process. 
The amended claim limitation “determining a fourth stream identifier based at least in part on third stream identifier and a mapping that associates stream identifiers of one or more data stream segments in the first layer 2 domain with the stream identifiers of one or more data stream segments in the first layer 3 domain, wherein the mapping associates the first stream identifier and the third stream identifier,” simply suggests the mapping between RSVP[Wingdings font/0xE0]SRP that was established when the RSVP Path message was mapped to an SRP (Advertise) from the edge router in Provider-2 network to terminal Tb on the forward path, and using the SRP[Wingdings font/0xE0]RSVP mapping when SRP (Ready) message is received from the Listener, to determine the RSVP Path message received earlier on the forward path for the common stream identifier and sending an RSVP Resv message.  [for support, see Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”; Page 8, Cho describes “Identifier for stream need to be understandable to both SRP and RSVP (session object)”].
It is important to note that this mapping (or message mapping and conversion in Cho) occurs at protocol transition points while establishing the connection for the same stream between talker and listener, [Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”; Page 8, Cho describes “Identifier for stream need to be understandable to both SRP and RSVP (session object)”]. As noted in Cho (all of the document), RSVP and SRP messages work in pairs, that is, for a RSVP RESV message to be transmitted, it is in response to an earlier RSVP PATH message. Therefore, for the edge router in Provider-2 network to send a RSVP (RESV) message, it must have received a corresponding RSVP (PATH) message for the same stream earlier, as shown in Cho [Pages 2, 5, and 8]. Similar explanation works for SRP (Req/Advertise) message corresponding to SRP (Resv/Ready) message, as also shown in Cho, [Pages 2, 5, and 8]. However, for these protocols to interoperate at transition points like the first and second router, the mapping and compatibility described in Cho is essential, [Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”]. 
The Rejection based on Cho is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441